Citation Nr: 9931964	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
contused left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This appeal arose from a September 1997 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for the residuals of a contused left 
knee.  In August 1998, the Board of Veterans' Appeals (Board) 
remanded this case for further development.  After compliance 
with this remand, a rating action was issued which increased 
his disability evaluation to 10 percent.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by instability, weakness, tenderness, limited 
motion, excess fatigability, incoordination and significant 
functional limits during flare-ups.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for the service-
connected residuals of a contused left knee have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including 4.1, 4.2, 4.7, 4.10, 4.40, 4.45,Codes 5257, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999), Deluca v. Brown, 8 
Vet. App. 202 (1995).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment; a 30 percent 
evaluation requires severe impairment.  38 C.F.R. Part 4, 
Code 5257 (1999).

A 10 percent evaluation is also warranted when extension is 
limited to 10 degrees or when flexion is limited to 45 
degrees.  A 20 percent evaluation requires extension limited 
to 15 degrees or flexion limited to 30 degrees.  38 C.F.R. 
Part 4, Codes 5260, 5261 (1999).

The veteran's service medical records indicated that he 
bruised his left knee jumping into a foxhole to evade an 
enemy shell.  At that time he was given an Ace bandage.  He 
was originally granted service connection by a rating action 
issued in February 1946; the disability was assigned a 10 
percent evaluation.  This was reduced to 0 percent by a 
rating action issued in October 1948.

The veteran was treated by a private physician between June 
1993 and November 1995.  He made no complaints about his 
knee.

VA examined the veteran in November 1998.  He claimed that he 
had pain, weakness, stiffness, heat, redness, instability, 
give way, locking, fatigability and lack of endurance.  He 
also indicated that he had no feeling on the left lateral 
thigh (he was taking Coumadin following a 1989 stroke).  He 
stated that he had flare-ups if he walked too far; the 
examiner indicated that this caused a 10 percent additional 
functional impairment.  There was objective evidence of 
painful motion.  There was no edema or effusion.  There was 
instability, weakness and tenderness.  There was no redness 
or heat.  He displayed abnormal movement and guarding.  He 
walked feebly, with a marked limp.  Extension was -4 degrees 
(normal was noted to be 0 degrees) and flexion was to 118 
degrees (normal flexion was noted to be 140 degrees).  The 
diagnosis was degenerative joint disease following shrapnel 
wound with slight loss of function due to pain.  The examiner 
then commented that the veteran had weakened movement, excess 
fatigability and incoordination.  He believed that the 
veteran's pain would significantly limit functional ability 
during flare-ups or when he used the knee repeatedly.

After a careful review of the evidence of record, it is found 
that that evidence supports an award of 20 percent for the 
service-connected left knee disability.  While the evidence 
does not indicate that extension is limited 15 degrees or 
that flexion is limited to 30 degrees, the evidence taken as 
whole suggests that he suffers from a moderate impairment of 
the left knee.  The recent examination referred to 
instability, weakness and tenderness of the knee joint.  The 
examiner also indicated that his pain would significantly 
limit the joint's functional abilities during flare-ups or 
when used repeatedly, resulting in a 10 percent additional 
functional impairment.  Weakened movement, excess 
fatigability and incoordination were also present.  
Therefore, when the provisions of 38 C.F.R. § 4.45 (1999) are 
taken into consideration, it is determined that the 
disability picture more nearly approximates the next higher 
evaluation.  However, it is found that a 30 percent 
disability evaluation is not warranted at this time, since 
the objective evidence does not suggest that he currently 
suffers from a severe impairment of the left knee joint.  

Therefore, it is concluded that, after providing the veteran 
the benefit of any doubt, the disability picture more nearly 
approximates the criteria for a 20 percent disability 
evaluation.


ORDER

An increased evaluation of 20 percent for the service-
connected residuals of a contused left knee is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

